United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 20-2958
                        ___________________________

                            United States of America

                                      Plaintiff - Appellee

                                        v.

                                 William Meyer

                                   Defendant - Appellant
                                 ____________

                     Appeal from United States District Court
                 for the Northern District of Iowa - Cedar Rapids
                                  ____________

                            Submitted: June 17, 2021
                            Filed: December 2, 2021
                                 ____________

Before GRUENDER, BENTON, and STRAS, Circuit Judges.
                          ____________

STRAS, Circuit Judge.

       While talking with William Meyer outside his home, federal agents grew
worried that, if he went back inside, he would destroy evidence. Rather than take
that risk, they entered his home without a warrant and took two computers, a
cellphone, and a hard drive. The main question in this case is whether their actions
violated the Fourth Amendment. We agree with the district court 1 that they did not.

                                          I.

       As part of an investigation named “Operation Dark Room,” federal agents
discovered financial ties between Meyer and individuals in the Philippines who were
livestreaming sex acts involving children. To gather more information, two agents
decided to visit Meyer at his home and knock on his door. During the course of the
conversation, which took place in the agents’ car, Meyer revealed a number of facts
that aroused suspicion, including that he had personal and financial ties to the
individuals involved in the abuse. When he further admitted that he used a computer
and cellphone to contact them, the agents asked if he would be willing to turn those
devices over for an examination.

       Rather than categorically refusing, Meyer said he was willing to hand them
over later, after he had a chance to “check [his] email and stuff.” Once the agents
expressed concern that a delay would give him a chance to erase what was on them,
Meyer still refused to consent, this time because his house was “a mess” and “not . . .
in any condition to entertain people.” So after further discussion, he went back
inside.

      At that point, the agents sprang into action. Worried that Meyer would destroy
evidence if they waited any longer, one of the agents called a prosecutor for advice
on whether “an exigent circumstance existed.” When he was told that it did, the
agents again knocked on Meyer’s door; searched his home for electronic devices;
and seized two computers, a cellphone, and a hard drive. One of the agents then
successfully applied for a search warrant.



      1
        The Honorable C.J. Williams, United States District Judge for the Northern
District of Iowa.

                                         -2-
     The search revealed a hoard of child pornography. The hard drive, for
example, contained videos of minors performing sex acts on Skype, with Meyer
shown watching in the corner of the screen. It also contained a number of lewd
messages between Meyer and a minor girl, as well as evidence that he had sent
money in exchange for the videos.

      The evidence spelled trouble for Meyer, who moved to suppress everything
the agents found. The district court denied the motion; accepted his conditional plea
to one count of sexual exploitation of children, see 18 U.S.C. § 2251(a), (e); and
sentenced him to 30 years in prison. On appeal, he challenges both the denial of his
motion and the length of his sentence.

                                          II.

        The default rule for entering a home to search and retrieve evidence is to get
a warrant first. See Brigham City v. Stuart, 547 U.S. 398, 403 (2006). But when
there is “a sufficient basis” to suspect that incriminating evidence will be destroyed,
United States v. Ramirez, 676 F.3d 755, 760 (8th Cir. 2012), exigent circumstances
exist, and the presence of probable cause allows officers to enter and search the home
without one. The lone exception is when the officers themselves have created the
exigency by “engaging or threatening to engage in conduct that violates the Fourth
Amendment.” Kentucky v. King, 563 U.S. 452, 462 (2011).

      Meyer challenges the warrantless entry into his home at every step in this
analysis. First, he claims that there was no probable cause. Second, he denies the
existence of an exigency. And third, even if an exigency existed, he claims the
agents created it. Each of these “challenges fall[s] into [the legal-question] category,
so our review is de novo.” United States v. James, 3 F.4th 1102, 1104 (8th Cir.
2021).




                                          -3-
                                           A.

      On these facts, probable cause is not a close call. It “exists when[ever] . . . a
reasonable person could believe [that] there is a fair probability that . . . evidence of
a crime w[ill] be found” in the place to be searched. Kleinholz v. United States, 339
F.3d 674, 676 (8th Cir. 2003) (per curiam) (quotation marks omitted).

      By the time the agents decided to enter Meyer’s home, they had probable
cause. See Kaley v. United States, 571 U.S. 320, 338 (2014) (explaining that
probable cause “is not a high bar”). They knew that he: (1) had ties to the individuals
who were livestreaming the abuse; (2) had stayed with them when he visited the
Philippines; (3) had paid thousands to them and one of the minor victims; and (4)
did not tell his wife about some of the money he sent, despite claiming that the
payments were tied to his humanitarian work. It was not much of a leap from there
to conclude that there was a “fair probability” that he was involved. See United
States v. Horne, 4 F.3d 579, 589 (8th Cir. 1993) (explaining that officers have
“substantial latitude” to draw “inferences” from what they know).

       The same goes for the possibility that there would be incriminating evidence
on Meyer’s devices. See United States v. Tellez, 217 F.3d 547, 550 (8th Cir. 2000)
(explaining that there must be “a nexus between the [illegal activity] and the place
to be searched”). Meyer had already admitted to the agents that he used a computer
and cellphone to communicate with the abusers and had stayed in regular contact
with them. The agents also knew that his Skype username was “prettyvirginfilipino”
and that the profile he used was a variant of the first name of one of the minor
victims. Given that Meyer had already admitted that the devices were in his home,
there was at least “a fair probability” that the agents would find “evidence of a crime”
inside. Kleinholz, 339 F.3d at 676.

      Just because Meyer had an innocent explanation for some of these facts did
not mean the officers had to believe him. As the Supreme Court has put it, “probable
cause does not require [officers] to rule out a suspect’s innocent explanation for


                                          -4-
suspicious facts.” District of Columbia v. Wesby, 138 S. Ct. 577, 588 (2018). And
here, the “circumstances” were suspicious enough that the agents could have
reasonably concluded there was a “substantial chance” that Meyer was involved in
“criminal activity,” not charitable work. Id. at 586.

                                          B.

       Though a closer call, the agents also faced an exigency: they had a “sufficient
basis” to reasonably believe that Meyer would “imminently destroy evidence.”
Ramirez, 676 F.3d at 760; see also United States v. Knobeloch, 746 F.2d 1366, 1367
(8th Cir. 1984). Meyer’s suspicious answers, including his insistence that he have
time alone with his devices before the agents could see them, is what led to a sense
of urgency, a “now[-]or[-]never” scenario. Riley v. California, 573 U.S. 373, 391
(2014) (quoting Missouri v. McNeely, 569 U.S. 141, 153 (2013)); see also United
States v. Cisneros-Gutierrez, 598 F.3d 997, 1004 (8th Cir. 2010) (observing that a
suspect’s “conduct” can create the exigency).

       Consider what Meyer said and did. When asked whether he would allow an
examination of his computer, he initially said no because he used it “all the time.”
Then, despite his professed need for it, he offered to let the agents examine it later,
after he “check[ed] [his] email and stuff.”

       From there, Meyer’s responses only became more suspicious. When the
agents suggested that they accompany him inside and look at the devices together,
his attention shifted to the tidiness of his house. His “house [was] a mess,” he said,
so he would need “a few minutes to clean up.” And then, rather than remaining
outside as requested while one of the agents made a call, Meyer instead went inside.

       Knowing that data can be deleted at the touch of a button, the agents decided
that they needed to act fast. See Riley, 573 U.S. at 391. Given Meyer’s insistence
that he have an opportunity to be alone with his devices first, they reasonably
concluded that he was hiding something. And if they were to wait to conduct the


                                         -5-
search, as he had suggested, the something that he did not want them to see would
be gone. 2 So the agents reasonably determined that it was “now or never”:
“search . . . immediately,” or forever lose their chance. See Riley, 573 U.S. at 391
(quotation marks omitted).

                                          C.

      It should also be clear by now that the agents did not create the exigency “by
engaging or threatening to engage in conduct that violates the Fourth Amendment.”
King, 563 U.S. at 462. Knocking on a suspect’s door to ask questions, a so-called
“knock and talk,” has long been a valid investigative technique, see United States v.
Spotted Elk, 548 F.3d 641, 655 (8th Cir. 2008), so Meyer’s argument focuses on
what happened next.

                                          1.

       After the agents knocked on his door, Meyer insisted on speaking with them
outside, so the conversation took place in the agents’ car. Toward the end, one of
the agents told Meyer that, “if I suspect that something’s going on, . . . I can’t just
let people go in and have an opportunity to . . . destroy potential evidence.” Then,
after the possibility of getting a warrant came up and Meyer suggested that they
come back later, the same agent said, “I’m not gonna tell you when I want it. I’ll
come over, I’ll knock on the door, and we’ll . . . go from there.” According to
Meyer, these two statements created the exigency by planting the idea of destroying


      2
        Meyer did more than just “stand on [his] constitutional rights.” King, 563
U.S. at 470; cf. Ramirez, 676 F.3d at 762–64 (concluding that there were no exigent
circumstances when the suspect merely declined to let the officers enter and then
shut the door on them). Rather, he gave suspicious answers that led the agents to
reasonably conclude that he wanted time alone with the devices for a reason he could
not say out loud: to destroy evidence. See United States v. Leveringston, 397 F.3d
1112, 1116 (8th Cir. 2005) (noting that officers may draw reasonable inferences
when evaluating whether exigent circumstances exist).

                                         -6-
evidence in his mind and threatening to take his property at any time, with or without
a warrant.

      The most obvious problem with Meyer’s theory is timing. By that point,
Meyer had already made a number of suspicious comments, including offering
multiple excuses for his refusal to cooperate. For the agents to have caused the
exigency, they must have “manufacture[d]” or “create[d]” it. Ramirez, 676 F.3d at
761 n.3 (quotation marks omitted). They could not have manufactured or created an
exigency that already existed.

       Nor did either statement threaten to violate Meyer’s Fourth Amendment
rights. See King, 563 U.S. at 462. The first was just a response to his attempts to
persuade the agents to return for the devices. And the second merely explained that,
if the agents were to come back with a warrant, the search would not, as the district
court put it, “be scheduled at [his] convenience.”

                                          2.

       Nothing else the agents did that day created an exigency either. Meyer
suggests that they spoke it into existence by raising the possibility that he would
destroy evidence. But hypothesizing about what Meyer might do is not the same as
threatening to engage in conduct that would violate his constitutional rights. See id.
at 462. Besides, the agents were only saying out loud what they reasonably
suspected was true based on what he had already said. His responses, in other words,
are what created the exigency.

      For similar reasons, the agents did not have to “act” like “members of the
general public” when they spoke to him. Just because asking tough questions and
closely scrutinizing the answers could lead a suspect to destroy evidence does not
mean that someone else created the exigency. See United States v. Newman, 472
F.3d 233, 238–39 (5th Cir. 2006) (explaining that officers did “not manufacture an
exigency by employing a legitimate investigative tactic”). Rather, the agents in this


                                         -7-
case would have needed to do something more: “engag[e] or threaten[] to engage in
conduct that violate[d] the Fourth Amendment.” King, 563 U.S. at 462.

                                     *      *      *

       Long story short: probable cause existed, the exigency was real, and it was
not of the agents’ making. So even though the search was warrantless, it did not
violate the Fourth Amendment.

                                           III.

       Nor do we need to remand for resentencing, even though the district court
mistakenly told Meyer that he had “to persuade the court to vary downward.” Meyer
did not object at the time, so our review is for plain error. See United States v. Pirani,
406 F.3d 543, 549 (8th Cir. 2005) (en banc). Even assuming this statement was
erroneous and that any error was plain, it did not affect Meyer’s substantial rights.
See United States v. Henson, 550 F.3d 739, 740 (8th Cir. 2008) (explaining that
treating the advisory range as presumptive is “significant procedural error,” but
holding that the error may still be harmless (quoting Gall v. United States, 552 U.S.
38, 51 (2007)).

       The remainder of the record makes clear that this statement did not play a role
in the district court’s analysis. The court stated, for example, that it had “considered
all the [statutory sentencing] factors,” including Meyer’s “horrendous, egregious
victimization of vulnerable victims,” in an effort to “arriv[e] at a sentence that [was]
sufficient but not greater than necessary to achieve the goals of sentencing.” See 18
U.S.C. § 3553(a). It then went on to explain that there was no reason to vary
downward because “the aggravating factors . . . vastly outweigh[ed] the mitigating
factors.” Given these other comments, we conclude that, even if the court erred,
there is no “reasonable probability” that it affected Meyer’s sentence. United States
v. Cottrell, 853 F.3d 459, 463 (8th Cir. 2017).



                                           -8-
                                 IV.

We accordingly affirm the judgment of the district court.
               ______________________________




                                 -9-